Case 1:12-cv-01466-ALC Document 36-8 Filed 08/26/19 Page 1 of 2

 

 
Case 1:12-cv-01466-ALC Document 36-8 Filed 08/26/19 Page 2 of 2

Ta: Farrelly. Brian
Subject: Fw: Fw: License Deiails -SSE

ney ov longer have a license? (sce Mork Reeds email below)

Sent via BlackBerry

From: mercedpetfiaol.com.
Date: Mon, 22 Dec 2008 10:20:10 -0500
To: <SHammelfi.crotonem.com>; <MCREEDPEfgaai.com>

Subject: Fwd: License Details -SSE

 

 

Hi Steve,

hung fad 1U-bisweb ve. wov/bisweb/LicenseQuervS ele heunserypesB &ticno=003 8068 requestid="|

According to this, SSE’s Electrical License has been expired for the entire year of 2008,
Just thought you might want to know.

Happy Holidays,

Murk Reed

Listen to 350+ muxic, spons, & news radio stations including songs for the holidays FREE white you browse, Siam Yasientn Sine!

 
